.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Appeal Brief
In view of the Appeal Brief filed on 12/16/2021, PROSECUTION IS HEREBY REOPENED. A new ground set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        





Response to Amendment
	The present Office Action is following the Appeal Brief Conference held on 01/12/2021. Based on the result of the Appeal Brief Conference, prosecution is reopened and a new ground of rejection, under 35 U.S.C. 112(b), is set forth below. 

Status of Claims
	Claims 1-16 were previously pending. 
	As of the claims filed 08/20/2021, no claims are amended, no claims are canceled, and no claims are newly added. 
	Accordingly, claims 1-16 are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-13 are also rejected under 35 U.S.C. 112(b) as being indefinite due to their dependency on claim 1. 
In particular, the limitations in lines 12-24 of independent claim 1 – reciting “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights and either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal, or (ii) a weighted 

Claim 1 recites the limitation "said first bandwidth-limited detection signals, if " in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what the pronoun “they” is intended to represent. While Examiner is under the assumption that “they” refers to “said first bandwidth-limited detection signals” as recited in the same line. Despite this assumption, this limitation of the claim is nonetheless unclear and renders the claim indefinite. 

	Claim 1 recites the limitation "if they include the frequency range of said second vital sign signal" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. No frequency range with respect to the second vital sign signal had been previously introduced in the claim; for this reason, it is not clear what “frequency range” this is meant to refer to. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate what Applicant is intending to refer to when reciting “the frequency range of said second vital sign signal.” 
	
	Claim 1 recites the limitation “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights and either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, for computing a second vital sign signal different from the first vital sign signal by using … (i) said first bandwidth-limited detection signals, if they include the frequency range of second vital sign signal” in lines 12-16. Examiner is interpreting this to mean that the a second vital sign signal is being computed by using said first bandwidth-limited detection signals only if these first bandwidth-limited detection signals include the frequency range of the second vital sign signal. However, since the second vital sign signal has not yet been computed, it is not clear how the determination – of whether or not the first bandwidth-limited detection signals include the frequency range of said second vital sign signal – is made. In other words, based on Examiner’s interpretation, it appears that the computation of a second vital sign signal is required to use information on the frequency of the second vital sign signal, which has not yet been established. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the device would be aware of what the frequency range of the second vital sign signal is when the second vital sign signal has not even been determined. 

	Claim 1 recites the limitation “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights and either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal, or (ii) a weighted combination of at least two second bandwidth-limited detection signals obtained by filtering said at least two detection signals with the second filtrator, being including the frequency range of said second vital sign signal” in lines 12-24. More specifically, this limitation of claim 1 recites “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using … (ii) a weighted combination of at least two second bandwidth-limited detection signals obtained by filtering said at least two detection signals with the second filtrator, being differently bandwidth-limited than said first bandwidth- limited detection signals and including the frequency range of said second vital sign signal” in lines 12-24. Similar to the analysis provided in the paragraph directly above, based on Examiner’s interpretation, it appears that the computation of a second vital sign signal is required to use information on the frequency of the second vital sign signal, which has not yet been established. As currently claimed and disclosed, one of ordinary skill in the art would not be apprised of the metes and bounds of what the claim requires or excludes because it is indeterminate how the device would be aware of what the frequency range of the second vital sign signal is when the second vital sign signal has not even been determined. 

	Claim 1 recites the limitation “(ii) a weighted combination of at least two second bandwidth-limited detection signals obtained by filtering said at least two detection signals with the second filtrator, being differently bandwidth-limited than said first bandwidth- limited detection signals and including the frequency range of said second vital sign signal” in lines 20-24. It is not clear whether the phrase “including the frequency range of said second vital sign signal” means that the at least two detection signals are required to include the frequency range, or whether this means that the at least two second bandwidth-limited detection signals are required to include the frequency range. 

	Claim 1 is further rejected under 35 U.S.C. 112(b) as being indefinite due to the lack of clarity regarding the two paths (path (i) and path (ii)) recited in the claim. On page 8 of the Appeal Brief filed 
	The indefiniteness of this limitation is further demonstrated by the inconsistencies between the claim and the drawings. It is not clear to the Examiner which of the embodiments (first embodiment as shown in Fig. 3, second embodiment as shown in Fig. 4, or third embodiment as shown in Fig. 5) is being drawn from for this limitation of the claim. In attempt to clarify the limitations recited in lines 12-24 of claim 1, Examiner reviewed the three figures provided in the replacement sheet drawings filed on 01/20/2021. 
	Regarding Fig. 3, this figure does not appear to be compatible with the limitations of claim 1, as Fig. 3 shows the second filter unit 33 (second filtrator) to come prior to the weight computation unit 34 (weight computator) and the vital sign signal computation unit 34 (vital sign signal computator). Conversely, claim 1 recites that the second filtrator comes after the weight computator and at least during/as part of the vital sign signal computator. It is not clear how Fig. 3 can be used to represent claim 1 due to this discrepancy between role of the second filtrator in the figure and the claim. Additionally, claim 1 recites that information on the frequency range of the second vital sign signal is 
	Regarding Fig. 4, this figure appears to show the limitations of claim 1 in a linear format. However, the relationship between the claim and figure it unclear as the figure does not include alternate paths for determining the second vital sign signal, and only shows only path for doing so. Additionally, Fig. 4 includes the possibility of by-passing the weight computation unit, which is not represented in the claims. Furthermore, similar to the final argument with respect to Fig. 3, Fig. 4 does not include a feedback loop such that information on the frequency range of the second vital sign signal can be used during the computation of the second vital sign signal. 
	Regarding Fig. 5, Examiner’s comments with respect to Fig. 3 apply in the same fashion, as Fig. 5 includes the same discrepancies from the claim as Fig. 3. 
Furthermore, it is not clear which point in any of the embodiments represents the divergence of the two paths. Examiner respectfully requests further details as to which of the embodiments, combinations of embodiments, and/or combinations of elements of the embodiments are being used to show the features of the claim. 

	Claims 14-16 recite the same limitations as described above with respect to claim 1. Accordingly, the above rejections under 35 U.S.C. 112(b) with respect to claim 1 apply equally to claims 14-16. 

	Claims 2-13 depend from independent claim 1. Accordingly, these claims are rejected under 35 U.S.C. 112(b) for indefiniteness due to their dependency on the indefinite claim. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lisogurski (US 20140275825 A1, hereinafter "Lisogurski").

Based on the alternate paths recited in the claim, Examiner respectfully submits that only one of these two paths is required to be disclosed by the prior art. 

	Regarding claim 1, Lisogurski teaches: 
A device for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1; [The physiological monitoring system 100 as disclosed by Lisogurski reads on the claimed device for determining vital sign information of a subject.]), said device comprising:

for obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]; "may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]),
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
a first filtrator for filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]; [The analog conditioning 152 as disclosed by Lisogurski reads on the first filtrator, as it can perform the function of any type of filtering, and will thus obtain bandwidth-limited detection signals as a result of that filtering.]),
a weight computator for computing weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For 
a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]; [The IR signal 406 represents a second vital sign signal different from the first vital sign signal, which is represented by the red signal 404.]) and
either: 
said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]), or 
a weighted combination of at least two second bandwidth-limited detection signals obtained by filtering said at least two detection signals with the second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals and including the frequency range of said second vital sign signal ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system may operate in a second mode. For example, as illustrated, the system may use only a red light signal to monitor respiration rate" Lisogurski: [0072]), and
a vital sign determinator for determining vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Regarding path (i), Examiner is interpreting said first bandwidth-limited detection signals as including the frequency range of said second vital sign signal, since the weighted combined signal 510 as shown in Fig. 5 includes the frequency range of both the first and second vital sign signals (represented by red signal 404 and IR signal 406, respectively). With this condition of path (i) being satisfied, Examiner respectfully submits that Lisogurski discloses the remaining elements of path (i), as Lisogurski discloses: computing the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For 
Continuing to path (ii), while Examiner has found that Lisogurski can be interpreted as satisfying the condition for path (i), in a differing interpretation that Lisogurski does not disclose said first bandwidth-limited detection signals include the frequency range of said second vital sign signal (which Examiner does not agree with or concede to), Examiner respectfully submits that path (ii) is also disclosed by Lisogurski. Examiner submits that Lisogurski clearly discloses: a weighted combination of at least two second bandwidth-limited detection signals obtained by filtering said at least two detection signals with the second filtrator ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]), being differently bandwidth-limited than said first bandwidth-limited detection signals and including the frequency range of said second vital sign signal ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system may operate in a second mode. For example, as illustrated, the system may use only a red light signal to monitor respiration rate" Lisogurski: [0072]). 

	Regarding claim 2, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said first filtrator is configured to let at least the frequency range of a subject's pulse rate pass ("processor 172 may compute one or more of a pulse rate" Lisogurski: [0053]) and suppress a DC component ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of a DC component as claimed is taught by 

	Regarding claim 3, Lisogurski teaches:
The device as claimed in claim 2, as described above, 
wherein said first filtrator is configured to additionally let the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]; Mayer waves are included in Lisogurski’s disclosure of any other suitable physiological parameter).

	Regarding claim 4, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute the weights ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]) such that: 
the weighted combination has a covariance with the individual detection signals that corresponds to a predefined vector ("a vector containing several metrics may be fed in to a pattern recognition type classifier or neural network which determines the appropriate wavelength or combination of wavelengths to use for at least one calculated parameter. In some embodiments, different physiological parameters may use different weightings" Lisogurski: [0070]),
intensity variations and specular reflections are suppressed ("conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or 
a demixing matrix is computed to identify independent signals in the detection channels ("system also may identify pulses and determine pulse amplitude, respiration, blood pressure, other suitable parameters, or any combination thereof, using any suitable calculation techniques. In some embodiments, the system may use information from external sources (e.g., tabulated data, secondary sensor devices) to determine physiological parameters" Lisogurski: [0024]) and a vital sign signal is chosen ("the chosen targeted energy spectrum of light source" Lisogurski: [0030]) from the independent signals using a second criterion.

	Regarding claim 5, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said vital sign signal computator is configured to compute the second vital sign signal by a weighted combination of the at least two second bandwidth-limited detection signals using the computed weights ("may generate a weighted combination of the selected light signals in order to calculate a particular parameter" Lisogurski: [0018]).

	Regarding claim 6, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
further comprising the second filtrator for filtering said at least two detection signals with a second filter to obtain said at least two second bandwidth-limited detection signals ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, 

	Regarding claim 7, Lisogurski teaches: 
The device as claimed in claim 3, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("system uses the metric to determine the weighted combination of red and IR signals that provides the best quality respiration rate" Lisogurski: [0088]) and wherein the device further comprises a second filtrator for filtering said first vital sign signal with a second filter ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]) to obtain said second vital sign signal ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]).

	Regarding claim 8, Lisogurski teaches:
The device as claimed in claim 6, as described above, 
wherein said second filtrator is configured to let at least the frequency range of a subject's respiration signal and/or Mayer waves pass ("processor 172 may compute one or more of a pulse rate, respiration rate, blood pressure, or any other suitable physiological parameter" Lisogurski: [0053]) and suppress at least the frequency range of a subject's pulse signal ("Processor 172 may perform any suitable signal processing of a signal, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof" Lisogurski: [0053]; The suppression of the frequency range of a subject's pulse signal as claimed is taught by this disclosure 

	Regarding claim 9, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said vital sign signal computator is configured to compute a first vital sign signal by a weighted combination of said at least two first bandwidth-limited detection signals using the computed weights ("may generate a weighted combination of the selected light signals in order to calculate a particular parameter" Lisogurski: [0018]), and
wherein the device further comprises a characteristics detector for detection of a characteristic of said first vital sign signal ("Light drive parameters may include a wavelength of light to be emitted, duty cycle, waveform shape, frequency of pulses, light drive schemes, other suitable light drive characteristics, or any combination thereof" Lisogurski: [0019]), in particular for peak detection ("peaks of detector current waveform 214 may represent current signals provided by a detector" Lisogurski: [0040]) in a frequency domain representation and/or amplitude ("system also may identify pulses and determine pulse amplitude" Lisogurski: [0024]; "any suitable amplitudes or combination of amplitudes may be used" Lisogurski: [0037]) or standard deviation detection in a time domain representation of said first vital sign signal, to obtain a gain ("may be achieved by applying gain to the detection signal by analog conditioning 152" Lisogurski: [0050]), and a multiplicator for multiplying the second vital sign signal with said gain ("output value of analog-to-digital converter 154, as a function of the total analog gain applied to the detection signal, may be given as: ADC Value=Total Analog Gain x [Ambient Light+LED Light]" Lisogurski: [0050]).

	Regarding claim 10, Lisogurski teaches: 

wherein the device is configured to compute a number of second vital sign signals ("emit pulses of light at their respective wavelengths into the tissue of a subject in order generate physiological signals that physiological monitoring system 100 may process to calculate physiological parameters" Lisogurski: [0036]), each from a different set of at least two detection signals derived from detected electromagnetic radiation transmitted through or reflected from different skin regions of the subject ("Multiple sensor units may be capable of being positioned at two different locations on a subject's body" Lisogurski: [0060]), and wherein said vital sign determinator is configured to determine the vital sign information from a combination of said number of second vital sign signals ("a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter such as respiration rate" Lisogurski: [0079]).

	Regarding claim 11, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said input interface is configured to obtain different sets of at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from different skin regions of the subject ("Multiple sensor units may be capable of being positioned at two different locations on a subject's body" Lisogurski: [0060]; Since multiple sensors can be placed at different locations on a subject's body, and a detector 140 is included in each of the sensors 102 (as shown in Fig. 1), then the detector is capable of obtaining multiple different sets of detection signals),
wherein said weight computator is configured to compute weights per set of at least two detection signals ("system may use weighting parameter 508 to generate a weighted combination of received light signals" Lisogurski: [0077]),


	Regarding claim 12, Lisogurski teaches: 
The device as claimed in claim 1, as described above, 
wherein said weight computator is configured to compute said weights by setting a gain ("may be achieved by applying gain to the detection signal by analog conditioning 152" Lisogurski: [0050]), used in the computation, such that the amplitude of said first vital sign signal or of the standard deviation of said first vital sign signal or of a characteristic, in particular a peak or a RMS-value of a small frequency range (around a peak), in the frequency domain representation of said first vital sign signal is constant over time ("front end processing circuitry 150 may be configured to take advantage of the full dynamic range of analog-to-digital converter 154. This may be achieved by applying gain to the detection signal by analog conditioning 152 to map the expected range of the detection signal to the full or close to full output range of analog-to-digital converter 154" Lisogurski: [0050]).

	Regarding claim 13, Lisogurski teaches: 

a detector ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) for detecting electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]) and for deriving at least two detection signals from the detected electromagnetic radiation ("may comprise a single signal or may comprise multiple signals (e.g., one signal for each wavelength of light)" Lisogurski: [0034]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
the device as claimed in claim 1 (as described above) for determining respiration information from said derived at least two detection signals ("respiration rate may be determined based on a weighted combination of IR and red light" Lisogurski: [0076]).

	Despite not being included below, the analysis of paths (i) and (ii) described following the rejection of independent claim 1 applies with equal force to the rejection of claims 14-16, as these paths are also required by these claims. 

	Regarding claim 14, Lisogurski teaches:
A method ("Methods and systems are provided" Lisogurski: [0002]) for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1) by the device as claimed in claim 1 (as described above), said method comprising:

wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]),
computing weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal having reduced distortions ("thereby reduce the contribution of the noise component" Lisogurski: [0052]),
computing a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 
either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076])
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]),
or (ii) a weighted combination of at least two second bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]) obtained by filtering said at least two detection signals with a further second filtrator, being differently bandwidth-limited than said first bandwidth-limited detection signals ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system may operate in a second mode. For example, as illustrated, the system may use only a red light signal to monitor respiration rate" Lisogurski: [0072]) and including the frequency range of said second vital sign signal, and
determining vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Regarding claim 15, Lisogurski teaches: 
A non-transitory computer-readable medium ("may include any suitable computer-readable media capable of storing information that can be interpreted by processor 172" Lisogurski: [0054]) that stores therein a computer program product ("may take the form of computer-executable instructions, such as software applications, that cause the microprocessor to perform certain functions and/or computer-implemented methods" Lisogurski: [0054]), which, when executed on a processor, cause the processor to: 
obtain at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]), 
filter said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable signal conditioning (e.g., converting a current signal to a voltage signal), or any combination thereof" Lisogurski: [0043]), 
compute weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of 
compute a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]) and 
either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076]) 
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]), 
or (ii) a weighted combination of at least two second bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1" Lisogurski: [0079]) obtained by filtering said at least two detection signals with a further second filtrator, being differently bandwidth-limited than said fist bandwidth-limited detection signals ("system may operate in a first mode. For example, as illustrated, the system may use only an IR light signal to monitor a physiological parameter such as respiration rate" Lisogurski: [0072]; "system 
determine vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]). 

	Regarding claim 16, Lisogurski teaches: 
A method ("Methods and systems are provided" Lisogurski: [0002]) for determining vital sign information of a subject ("physiological monitoring system 100" Lisogurski: [0028]; Fig. 1), said method comprising:
obtaining at least two detection signals ("detector 140 may be configured to detect the intensity of light at the red and IR wavelengths" Lisogurski: [0031]) derived from detected electromagnetic radiation transmitted through or reflected from a skin region of a subject ("light may enter detector 140 after passing through the subject's tissue" Lisogurski: [0031]), 
wherein each detection signal comprises wavelength-dependent reflection or transmission information in a different wavelength channel ("light intensity may be directly related to the absorbance and/or reflectance of light in the tissue. That is, when more light at a certain wavelength is absorbed or reflected, less light of that wavelength is received from the tissue by detector 140" Lisogurski: [0031]),
filtering said at least two detection signals with a first filter to obtain at least two first bandwidth-limited detection signals ("Analog conditioning 152 may perform any suitable analog conditioning of the detector signal. The conditioning performed may include any type of filtering (e.g., low pass, high pass, band pass, notch, or any other suitable filtering), amplifying, performing an operation on the received signal (e.g., taking a derivative, averaging), performing any other suitable 
computing weights resulting, when applied in a weighted combination of said at least two first bandwidth-limited detection signals ("determining the weighted combination may be performed by any suitable circuitry illustrated in sensor 102 and monitor 104 of FIG. 1. For example, based on the value of the metric 502, a particular weighted combination of red, IR, and/or other signals may produce the best signal quality for determining a parameter" Lisogurski: [0079]), in a first vital sign signal having reduced distortions ("thereby reduce the contribution of the noise component" Lisogurski: [0052]),
computing a second vital sign signal different from the first vital sign signal by using the computed weights ("signal used for monitoring a particular physiological characteristic may change at time point 414, where metric 402 crosses threshold 408. That is, before time point 414, IR signal 406 may be used to calculate a physiological parameter such as heart rate, and after time point 414, red signal 404 may be used to calculate the physiological parameter" Lisogurski: [0073]) and 
either: (i) said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals ("FIG. 5 shows illustrative plot 500 of a weighted signal combination" Lisogurski: [0076]; "Weighting may be used to combine two or more signals rather than, for example, selecting one or the other" Lisogurski: [0076])
and to filter the computed first vital sign signal with a second filtrator to obtain the second vital sign signal ("any of the processing components and/or circuits, or portions thereof, of FIGS. 1 and 3 may be referred to collectively as processing equipment. For example, processing equipment may be configured to amplify, filter, sample and digitize an input signal from sensor 102 (e.g., using an analog-to-digital converter), and calculate physiological information" Lisogurski: [0067]), 

determining vital sign information from said second vital sign signal ("calculate physiological information from the digitized signal" Lisogurski: [0067]).

Response to Arguments
	An Appeal Brief was filed on 12/16/2021, and an Appeal Brief Conference was held on 01/12/2021. Following the Appeal Brief Conference, prosecution is reopened and a new ground of rejection, under 35 U.S.C. 112(b), has been set forth in the present Office Action. Despite prosecution being reopened, the rejection of claims 1-16 under 35 U.S.C. 102(a)(1) as being anticipated by Lisoguski is being maintained, and the arguments provided in the Appeal Brief will be addressed below. 

	Applicant submits that Lisogurski does not disclose or suggest the recited steps for obtaining the second vital signal. Applicant submits that claim 1 recites two alternate paths for computing the second vital sign signal, and italicizes these alternate paths in a recitation of claim 1. Applicant submits that the concept of using computed weights to compute a second vital sign and the specific recitations of claim 1 with respect to both paths (i) and (ii) are neither taught nor disclosed by Lisogurski. 



	Applicant submits that the citation of paragraph [0073] of Lisogurski is already a departure from claim 1, and further submits that the process described by Lisogurski in paragraph [0073] is a different process entirely than the above recited portion of claim 1. Applicant submits that paragraph [0073] of Lisogurski describes switching the IR/red light signal in response to a changing metric. Applicant submits that claim 1 does not recite two different types of input signal but rather that claim 1 ultimately performs processing on a continuous at least two detection signals, regardless of which path one follows in the claim. Applicant further submits that Lisogurski is completely silent on the concept of computed weights and that the switch is not related to any computed weight but is clearly stated to be based on a threshold independent of any computed weight of a signal. Applicant submits that this portion of the rejection is incorrect. 

	In response, Examiner respectfully submits that the purpose for citing paragraph [0073] of Lisogurski was merely to show that Lisogurski discloses the limitation of “a vital sign signal computator for computing a second vital sign signal different from the first vital sign signal by using the computed weights,” and was not cited to teach switching in response to a changing metric. Regardless of any switching of signals, this paragraph of Lisogurski nonetheless shows a second vital sign signal (represented by IR signal 406) different from the first vital sign signal (represented by red signal 404). Examiner respectfully submits that the claim does not exclude from switching between signals, and only requires that a second vital sign signal is different from a first. Examiner respectfully submits that the IR signal 406 is different from the red signal 404. Additionally, regarding Applicant’s argument that “claim 1 ultimately performs processing on a continuous at least two detection signals regardless of which path one follows in the claim, Examiner respectfully submits that this feature upon which applicant relies (i.e., “processing on a continuous at least two detection signals”) are not recited in the rejected claim(s). 

	Applicant reiterates that claim 1 recites two alternate paths for computing the second vital sign signal, and submits that the first path (i) uses the computed weights and said first bandwidth-limited detection signals (if they include the frequency range of said second vital sign signal) to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals and to filter the first vital sign signal with a second filtrator to obtain the second vital sign signal. Applicant submits that this path is using a second filtrator on the first vital sign signal to produce the second vital sign signal. 
	Applicant submits that in analysis of path (i) of claim 1, Examiner uses Lisogurski Fig. 5 and paragraph [0076] to teach “either said first bandwidth-limited detection signals, if they include the frequency range of said second vital sign signal, to compute the first vital sign signal as a weighted combination of said at least two first bandwidth-limited detection signals,” and further submits that Lisogurski is silent as to using the first bandwidth-limited detection signals (taking path (i)) if they include the frequency range of said second vital sign signal. Applicant submits that Examiner-cited portion provides no teaching as to why one skilled in the art would take path (i) as opposed to taking path (ii), i.e., the first band-width limited detection signals being in the frequency range of said second vital sign. 

	In response, Examiner respectfully submits that Examiner is interpreting said first bandwidth-limited detection signals as including the frequency range of said second vital sign signal, since the weighted combined signal 510 as shown in Fig. 5 includes the frequency range of both the first and second vital sign signals (represented by red signal 404 and IR signal 406, respectively). With this condition of path (i) being satisfied, Examiner respectfully submits that Lisogurski also discloses the remaining elements of path (i). Examiner further respectfully submits that since Lisogurski is not being 

	Applicant submits that with respect to path (ii) of claim 1, Examiner’s use of Lisogurski paragraph [0079] is a clear divergence from what is recited in path (ii) of claim 1. Applicant submits that Lisogurski’s combined signal 510 is a weighted combination of red signal 504 and IR signal 506 based on weighting parameter 508. Applicant further submits that path (ii) begins with unweighted at least two detection signals going through a first filtrator, and concurrently, the unweighted at least two detection signals are also going to a second filtrator to produce the at least two second bandwidth-limited detection signals. Applicant submits that path (ii) creates the weighted combination of the at least two second bandwidth-limited detection signals only after this point, but the cited portion of Lisogurski is performing a different operation entirely. Applicant submits that Lisogurski discloses using a weighted combination of red signals 504 and IR signal 506 based on weighting parameter 508, whereas path (ii) as recited in claim 1 is filtering the at least two detection signals with a further second filtrator to produce the second vital sign signal while simultaneously processing the at least two detection signals with a first filtrator to produce the first vital sign signal. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, Examiner respectfully submits that it is noted that the features upon which applicant relies (i.e., "at least two detection signals going through a first filtrator and concurrently, the at least two detection signals are also going to a second filtrator" and "filtering the at least two detection signals with a further second filtrator to produce the second vital sign signal while simultaneously processing the at least two detection signals with a first filtrator") are not recited in the rejected claim(s).  Specifically, the terms and/or concepts of these actions being performed “simultaneously” and/or “concurrently” are not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). However, these terms and/or concepts also are not mentioned in the specification. For this reason, this argument is not persuasive. 

Conclusion
Muehlsteff et al. (US 20140275832 A1, hereinafter “Muehlsteff”) discloses a device and method for obtaining vital sign information of a subject that include similar features as those claimed in the claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793